Case 20-12890-mkn Doc119 Entered 09/15/20 15:42:23 Page 1 of 10

E FILED ON 09/15/2020

THOMAS E. CROWE, ESQ.

THOMAS E. CROWE PROFESSIONAL
LAW CORPORATION

2830S. Jones Blvd. #3

Las Vegas, Nevada 89146

(702) 794-0373

Attorney for Debtor
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA
Ok KR Ee

In tre: } BANKRUPTCY NUMBER:

) BK-S- 20-12890-MKN
PLAYERS NETWORK, ) Chapter 11

)

Debtor, )
)

 

MONTHLY OPERATING REPORT
The above mentioned Debtor-in-Possession hereby submits, by and through its attorney,
THOMAS E. CROWE, ESQ., the Monthly operating report for the period ending July, 2020.
DATED this 15" day of September, 2020,

THOMAS E. CROWE PROFESSIONAL
LAW CORPORATION

By_/s/ THOMAS E. CROWE
THOMAS E. CROWE, ESQ.
2830 8. Jones Blvd. #3
Las Vegas, NV 89146
Attorney for Debtor-
in-possession

 
Case 20-12890-mkn

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

Inre: Players Network

 

End of Current
2. Asset and Liability Structure Month End of Prior Month As of Petition Filing
a, Current Assets ($164,351) ($165,670)
b. Total Assets $4,711,635 $4,710,316
¢, Current Liabilities $9,129.27] $9,129,271
d. Totai Liabilities $9,129,271 $9,129,271
Cumulative
3, Statement of Cash Receipts & Disbursements for Month Current Month Prior Month (Case to Date)
a. Total Receipts $25,000 $12,500 $37,500
b. Total Disbursements $23,681 $8,521 $32,202
cs. Excess (Deficiency) of Receipts Over Disbursements (a - by $1,319 $3,979 $5,298
d. Cash Balance Begitining of Month $9,253 $5,274 $5,274
e. Cash Balance End of Month (c+ d) $10,572 $9,253 $10,572
Cumulative
Current Month Prior Month (Case to Date)
4, Profii/(Loss) from the Statement of Operations ($23,681) ($8,521)
5. Account Receivables (Pre and Post Petition) $25,000 $25,000
6. Post-Petition Liabilities $9,129,271 $9,129,271
7. Past Due Posi-Petition Account Payables (over 30 days) $689,008 $689,008
At the end of this reporting month: Ves No
8. Have any payments been made on pre-petition debt, other than payments in the normal x
course to secured creditors or lessors? (if yes, attach listing including date of
payment, ainount of payment and name of payee)
9, Have any payments been made to professionals? (if yes, attach listing including date of ¥
payment, amount of payment and name of payee)
10, Ifthe answer is yes to 8 or 9, were all such payments approved by the court?
Ti. Have any payments been made to officers, insiders, shareholders, relatives? (if yes, M
attach listing including date of payment, amount and reason for payment, and name of payee)
12, Is the estate insured for replacement cost of assets and for general liability? x
13. Area plan and disclosure statement on file? M
14. Was there any post-petition borrowing De this reporting period? x
15. Check if paid: Post-petition taxes U.S. Trustee Quarterly Fees VS. Check if filing is current for: Post-petition

SUMMARY OF FINANCIAL STATUS

MONTH ENDED: Jul-20

Case No.

CHAPTER 11

20-12890

MONTHLY OPERATING REPORT
(GENERAL BUSINESS CASE)

PETITION DATE:

06/17/20

Doc 119 Entered 09/15/20 15:42:23 Page 2 of 10

Debtor in possession (or trustee) hereby submits this Monthly Operating Report on the Accrual Basis of accounting (or if checked here
the Office of the U.S, Trustee or the Court has approved the Cash Basis of Accounting for the Debtor).

Dollars reported in $1

tax reporting and tax returns: i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Attach explanation, if post-petition taxes or U.S. Trustee Quarterly Fees are not paid current or if post-petition tax

reporting and tax return filings are not current.)

I declare under penalty of perjury I have reviewed the above summary and attached financial statements, and after making reasonable inquiry

believe these documents are correct.

Responsible Individtldl

9/14/2020
Date: (4/

 

Revised 1/1/98

 
Case 20-12890-mkn

Current Month

Doc 119 Entered 09/15/20 15:42:23

STATEMENT OF OPERATIONS
(General Business Case)

 

 

 

 

 

 

 

 

 

For the Month Ended

07/31/20

Page 3 of 10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cumulative Next Month
Actual Forecast Variance (Case to Date) Forecast
Revenues;
$0 | Gross Sales
$0 2 less: Sales Returns & Allowances
$0 $0 $0 3 Net Sales $0 $0
$0 $0 4 less: Cost of Goods Sold (Schedule 'B
$0 $0 $0 3 Gross Profit $0 $0
30 6 Interest
$0 7 Other Income:
50 8
$0 9
$0 $0 $0 10 Total Revenues $0 $0
Expenses:
$0 11 Compensation to Owner(s)/Officer(s)
$0 12 Salaries
$0 13° Commissions
$0 14 Contract Labor
Rent/Lease:
$0 15 Personal Property
$0 16 Real Property
$0 17 Insurance
$3,000 ($3,000) 18 Management Fees $6,000
$0 19 Depreciation
Taxes:
$0 20 Employer Payroll Taxes
$0 21 Real Property Taxes
$0 22 Other Taxes
$638 ($638) 23 Other Selling $985
$2,243 ($2,243) 24 Other Administrative $3,946
$0 25 Interest
$2,500 ($2,500) 26 Other Expenses: Professional Fees - Consulting $5,971
$15,300 ($15,300) 27 Professional Fees - Legal $15,300
$0 28
$0 29
$0 30
$0 31
$0 32
$0 33
$0 34
$23,681 $0 ($23,681) 35 Total Expenses $32,202 $0
($23,681) $0 ($23,681) 36 Subtotal ($32,202) $0.
Reorganization ltems:
$0 37 Professional Fees
$0 38 Provisions for Rejected Executory Contracts
$0 39 Interest Earned on Accumulated Cash from
Resulting Chp 11 Case
$0 40 Gain or (Loss) from Sale of Equipment
$0 41 U.S. Trustee Quarterly Fees
$0 42
$0 $0 $0 43 Total Reorganization Items $0 $0
($23,681) $0 ($23,681) 44 Net Profit (oss) Before Federal & State Taxes ($32,202) $0
$0 «= 45s Federal & State Income Taxes
($23, 681) $0 ($23,681) 46 Net Profit (Loss) ($32,202) $0

 

Attach an Explanation of Variance to Statement of Operations (For variances greater than +/- 10% only):

 

 

 

 

Revised 1/1/98

 
Oo ~I Gtr BR Ww bho RG

10
11
12
13
14
15
16
17
18
19
20

ai

22
23
24
25
26
27

28
29

Assets

Case 20-12890-mkn

Current Assets

Doc 119 Entered 09/15/20 15:42:23 Page 4 of 10

BALANCE SHEET

(General Business Case)
For the Month Ended

From Schedules

Cash and cash equivalents - unrestricted
Cash and cash equivalents - restricted

Accounts receivable (net)
Inventory

Prepaid expenses
Professional retainers
Other:

 

Notes Receivable - Salinas

Total Current Assets

Property and Equipment (Market Value)

Real property

Machinery and equipment
Furniture and fixtures
Office equipment
Leasehold improvements
Vehicles
Other:

Website Development

 

 

 

 

Accutnilated Depreciation

BPUGOUs Soe cA

 

Total Property and Equipment

Other Assets

NOTE:

Loans to shareholders
Loans to affiliates
Security Deposits

 

Investment - Salinas
Investment - GLFH

 

Goodwill
Total Other Assets

Total Assets

07/31/20

Market Value

$10,572

525,060
$0
$11,827

j

|

$17,000
($228,750)

)

($164,351)

|

33,757
395,882

|

$99,880

|

($158,533)

$40,986

|

($5,000)
$5,000,000
$4,820,000

($4,980,000)

$4,835,000

$4,711,635

Indicate the method used to estimate the market value of assets (e. g., appraisals; familiarity with comparable market
prices, ete.) and the date the value was determined,

Revised. 1/1/98

 
30
31
32
33
34
35
36
37
38
39
40
41
42
43

44

45

46

47
48
49

50

51

32
53
34
55
56
57
38

59

Case 20-12890-mkn

Doc 119 Entered 09/15/20 15:42:23

Liabilities and Equity

(General Business Case)

Liabilities From Schedules

Post-Petition

Current Liabilities

Salaries and wages

Payroll taxes

Real and personal property taxes

Income taxes

Sales taxes

Notes payable (short term)

Accounts payable (trade) A
Real property lease arrearage

Personal property lease arrearage

Accrued professional fees

Current portion of long-term post-petition debt (due within 12 months)
Other: Accrued Interest

Shareholder Loans

 

 

Other Liabilities (Derivative, Convertible, Inter Co Items)

 

Total Current Liabilities

Long-Term Post-Petition Debt, Net of Current Portion

Total Post-Petition Liabilities

Pre-Petition Liabilities (allowed amount)

Equity (Deficit)

Secured claims F
Priority unsecured claims F
General unsecured claims F

Total Pre-Petition Liabilities

Total Liabilities

Retained Earnings/(Deficit) at time of filing

Capital Stock

Additional paid-in capital

Cumulative profit/(loss) since filing of case
Post-petition contributions/(distributions) or (draws)

 

Market value adjustment

Total Equity (Deficit)

60 Total Liabilities and Equity (Deficit)

Page 5 of 10

$27,111
$218,617

$736,065
$689,008

—
ae
a
re,

$303,606

ne,

$4,000,000
$3,154,864

$9,129,271

a

$9,129,271

$0
$0
$0
$0
$9,129,271

($42,764,821)
$728,018
337,619,167

ler
—
———
re

($4,417,636)

$4,711,635

Revised 1/1/98

 
Case 20-12890-mkn

Doc 119 Entered 09/15/20 15:42:23

Page 6 of 10

SCHEDULES TO THE BALANCE SHEET

(General Business Case}

Schedule A
Accounts Receivable and (Net) Payable

Receivables and Payables Agings
0 -30 Days
31-60 Days
61-90 Days
91+ Days
Total accounts receivable/payable
Allowance for doubtful accounts
Accounts receivable (net)

Accounts Receivable Accounts Payable

 

 

Past Due

 

 

 

[Pre and Post Petition] [Post Petition] Post Petition Debt
$689,008
$25,000 $689,008
$25,000 $689,008
$25,000

Schedule B
Inventory/Cost of Goods Sold

Types and Amount of Inventory(ies)

Inventory(ies)
Balance at
End of Month

Retail/Restaurants -
Product for resale

 

Distribution -
Products for resale

Manufacturer -
Raw Materials
Work-in-progress
Finished goods

Other - Explain

HI

 

 

TOTAL $0

 

 

Method of Inventory Control

Do you have a functioning perpetual inventory system?
Yes No

How often do you take a complete physical inventory?

 

Weekly
Monthly
Quarterly
Semi-annually
Annually
Date of last physical inventory was

|

 

 

Cost of Goods Sold

Inventory Beginning of Month
Add -
Net purchase
Direct labor
Manufacturing overhead
Freight in

> Other:

 

 

Less -

Inventory End of Month
Shrinkage
Personal Use

_ Cost of Goods Sold

‘Inventory Valuation Methods

Indicate by a checkmark method of inventory used.

Valuation methods -
FIFO cost
LIFO cost
Lower of cost or market
Retail method
Other
Explain

TT

 

Date of next physical inventory is

 

 

Revised 1/1/98

 
Case 20-12890-mkn

Doc 119 Entered 09/15/20 15:42:23 Page 7 of 10

Schedule C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Real Property
Description Cost Market Value
Total $0 SO
Schedule D
Other Depreciable Assets
Deseription Cost Market Value
Machinery & Equipment -
Website development $99,880 $0
Total $99,880 $0
Furniture & Fixtures -
$3,757 30
Total $3,757 $9
Office Equipment -
$95,882 $0
Total $95,882 30
Leasehold Improvements -
Total $0 $0
Vehicles -
Total $0 $0

 

Revised 1/1/98

 
Case 20-12890-mkn Doc119 Entered 09/15/20 15:42:23 Page 8 of 10

Aging of Post-Petition Taxes

(As of End of the Current Reporting Period)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Taxes Payable 0-30 Days 31-60 Days 61-90 Days 91+ Days Total
Federal
Income Tax Withholding $34,209 $34,209
FICA - Employee $21,585 $21,585
FICA - Employer $21,149 $21,149
Unemployment (FUTA) $6,440 $6,440
Income $0
Other (Attach List) 50
Total Federal Taxes $0 $0 $0 $83,383 $83,383
State and Local
Income Tax Withholding $0
Unemployment (UT) $0
Disability Insurance (DI) $0
Empi. Training Tax (ETT) $0
Sales $0
Excise $0
Real property $0
Personal property $0
Income $0
Other (Attach List) 30
Total State & Loéal Taxes $0 $0 $0 $0 $0
Total Taxes $0 $0 $0 $83,383 $83,383
Pre-Petition Liabilities
Claimed Allowed

List Total Claims For Each Classification -
Secured claims (a)
Priority claims other than taxes
Priority tax claims
General unsecured claims

 

(a) List total amount of claims even it under secured.

Amount Amount (b)

 

 

 

 

(b) Estimated amount of claim to be allowed after compromise or litigation. As an example, you are a defendant in a lawsuit
alleging damage of $10,000,000 and a proof of claim is filed in that amount. You believe that you can seitie the case for a
claim of $3,000,000. For Schedule F reporting purposes you should list $10,000,000 as the Claimed Amount and

$3,000,000 as the Allowed Amount.

Schedule G
Rental Income Information

Not applicable to General Business Cases

Schedule H

Recapitulation of Funds Held at End of Month

Account 2

Account 3 Account 4

 

 

 

 

 

Account 1
Bank
Account Type
Account No.
Account Purpose
Balance, End of Month
Total Funds on Hand for all Accounts $0

 

Altach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating Report.

Revised 1/1/98

 
Case 20-12890-mkn Doc119 Entered 09/15/20 15:42:23 Page 9 of 10

STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS

Increase/(Decrease) in Cash and Cash Equivalents
For the Month Ended —_07/31/20

 

 

 

 

 

 

 

 

Actual Cumulative
: Current Month (Case to Date}
Cash Receipts
1 Rent/Leases Collected
2 Cash Received from Sales
3 Interest Received
4 Borrowings
5 Funds from Shareholders, Partners, or Other Insiders $25,000 $37,500
6 Capital Contributions
7
8
9
10
11
12 Total Cash Receipts $25,000 $37,500

Cash Disbursements

 

 

 

 

 

i

13 Payments for Inventory
14 Selling $985
15 Administrative $2,243 $3,946
16 Capital Expenditures
17 Principal Payments on Debt
18 Interest Paid
Rent/Lease:
19 Personal Property
20 Real Property
Amount Paid te Owner(sOfficerfs)
21 Salaries
22 Draws
23 Commissions/Royalties
24 Expense Reimbursements
25 Other $3,000 $6,000
26 Salaries/Commissions (less employee withholding)
27 Management Fees
Taxes:
28 Employee Withholding
29 Employer Payroll Taxes
30 Real Property Taxes
31 Other Taxes .
32 Other Cash Outflows:
33 Professional Fees - Consulting $2,500 $5,971
34 Professional Fees - Legal $15,300 $15,300
35
36
37
38 Total Cash Disbursements: $23,681 $32,202
39 Net Increase (Decrease) in Cash $1,319 $5,298
40 Cash Balance, Beginning of Period $9,253 $5,274

4] Cash Balance, End of Period

$10,572

$10,572

Revised 1/1/98

 
Case 20-12890-mkn

STATEMENT OF CASH FLOWS

(Optional) Increase/(Decrease) In Cash and Cash Equivalents

Fer the Month Ended 07/31/20

 

 

 

 

 

 

 

 

 

 

Doc 119 Entered 09/15/20 15:42:23 Page 10 of 10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Actual Cumulative
Cash Flows From Operating Activities Current Month (Case to Date)
l Cash Received from Sales
2 Rent/Leases Collected
3 Interest Received
4 Cash Paid to Suppliers
5 Cash Paid for Selling Expenses 5638 $985
6 Cash Paid for Administrative Expenses $2,243 $3,946
Cash Paid for Renis/Leases:
7 Personal Property
8 Real Property
9 Cash Paid for Interest
10 Cash Paid for Net Payroll and Benefits
Cash Paid to Owner(sOfficer(s)
it Salaries
12 Draws
[3 Comunissions/Royalties
l4 Expense Reimbursements
15 Other $3,000 $6,000
Cash Paid for Taxes Paid/Deposited to Tax Acct.
16 Employer Payroll Tax
17 Employee Withholdings
18 Reai Property Taxes
19 Other Taxes
20 Cash Paid for General Expenses
2] Professional Fees - Consulting $2,500 $5,971
22 Professional Fees - Legal $15,300 $15,300
23 :
24
25
26
27 Net Cash Provided (Used) by Operating Activities before Reorganization Items ($23,681) ($32,202)
Cash Flows From Reorganization Items
28 Interest Received on Cash Accumulated Due to Chp 11 Case
29 Professional Fees Paid for Services in Connection with Chp LL Case
30 U.S. Trustee Quarterly Fees
31
32 Net Cash Provided (Used) by Reorganization Items $0 $0
33 Net Cash Provided (Used) for Operating Activities and Reorganization Items ($23,681) ($32,202)
Cash Flows From Investing Activities
34. Capital Expenditures
35 Proceeds from Sales of Capital Goods due to Chp 11 Case
36
37 Net Cash Provided (Used) by Investing Activities $0 $0
Cash Flows From Financing Activities
38 Net Borrowings (Except Insiders)
39 Net Borrowings from Shareholders, Partners, or Other Insiders $25,000 $37,500
40 Capital Contributions
4] Principal Payments
4)
43 Net Cash Provided (Used) by Financing Activities $25,000 $37,500
44 Net Increase (Decrease) in Cash and Cash Equivalents $1,319 $5,298
45 Cash and Cash Equivalents at Beginning of Month $9,253 $5,274
46 Cash and Cash Equivalents at End of Month $10,572 $10,572

 

Revised 1/1/98

 
